Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	Claims 1-7 are currently pending and presented for examination on the merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The specification discloses in Fig. 1B “an experimental procedure description of this study” and it is not clear whether the experimental procedure description of “this study” disclosed in Fig. 1-6 is included in the scope of the claimed invention.  FIG. 3A shows immune responses against two viruses after exposing the infectious viruses to a non-thermal plasma (NTP) but the viruses are in a form of liquid suspension, not in aerosol state.  There is no example of any immune response study other than those disclosed in Figs 1-6.  It is not clear how the apparatus in Figs 1-6 is related to the device in claims 1-7.  It appears that the device in Figs 1-6 is used to inactivate a virus in liquid suspension, not in aerosol.   
The limitation “producing an immune-response-stimulating aerosol from an infectious aerosol” is interpreted as an NTP treated infectious aerosol has a capability to induce immune response because the treated aerosol contains antigen(s) to produce antibodies when administered to a host.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,179,490  (“Clack”) in view of Wang et al ("Wang", Non-thermal plasma for inactivated-vaccine preparation, Vaccine, 2016, Vol 34, pgs. 1126-1132).  
The apparatus of the instant claims has two structural features in the body the claims, especially claim 4. Namely, “an input for infectious aerosol” (same as “an air handling system” in col. 8, line 11-21 of claim 1 in Clack) and an NTP (same as “non-thermal plasma system” in col. 8 lines 22-23 of claim 1 in Clack). Thus, they have the same structural features.  
The instantly claimed apparatus in claims 1-7 is different from the apparatus claimed by Clack in that the NTP of Clack’s apparatus is used to kill an infectious aerosol for sterilization purpose, while an NTP of the instantly claimed apparatus is to inactivate an infectious aerosol for producing an immune-response-stimulating aerosol. Clack’s claims do not specify an optical emission spectrum of an NTP that could accomplish the intended use of an NTP in the preamble of the instant claims. 
However, Wang teaches a proof of concept that an NTP can be used for inactivated-vaccine preparation.  Wang teaches an NTP with an optical emission spectrum of 200 to 850 nm, which encompasses the range (200-800) in the instant claim 7.  Note “2.2. NTP device description” on page 1127, left col of Wang.
With regard to claims 3 and 6, Wang teaches a non-thermal plasma discharge system introducing a gas mixture within a tube member and exposing the gas mixture to an electrode to generate the non-thermal plasma and the non-thermal plasma extending beyond an end of the tube member [Figure 1a], which is identical to the device shown in Fig. 1A of the instant application.  
With regard to claim 5, Wang et al further teaches a tube member for gas input [Materials and Methods 2.2, pg. 1127]. Wang et al further teaches the gas configured to receive a mixture of gases [Materials and Methods 2.2, pg. 1127]. Wang et al further teaches an electrode disposed about the tube member [Materials and Methods 2.2, pg. 1127]. Wang et al further teaches the electrode configured to generate the non-thermal plasma [Materials and Methods 2.2, pg. 1127]. 
Since Wang teaches various benefits of using an NTP for vaccine preparation (note the column bridging pages 1126-7) and demonstrates that it works, one of ordinary skill at the time the instant application was filed would have been able to make and use the instantly claimed invention with a reasonable expectation of success.  One would be motivated using an NTP rather than the conventional method described on 1126, right col of Wang.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS JOHN SULLIVAN whose telephone number is (571)272-0509. The examiner can normally be reached Mon - Fri: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571) 272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS J SULLIVAN/Examiner, Art Unit 1642                                                                                                                                                                                                        
/MISOOK YU/Supervisory Patent Examiner, Art Unit 1642